EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Kocovsky on 02/10/2021.

The application has been amended as follows: 
IN THE CLAIMS:

Cancel claims 12 and 13.
In claim 14, replace the text of the entire claim with the following:
	--14.	(Currently Amended)  An imaging method for imaging an introduction element within a living being, wherein the introduction element is adapted to be inserted into the living being for performing a biopsy of an inner part of the living being or for introducing a radiation source into or next to the inner part of the living being for performing a brachytherapy, wherein the introduction element comprises at least one ultrasound receiver  arranged at a known location of the introduction element, wherein the imaging method comprises:
emitting ultrasound signals for acquiring ultrasound data of the inner part of the living being by using an ultrasound probe inserted into the living being, wherein the ultrasound probe is a 3D ultrasound probe for acquiring ultrasound data of a 3D region of the living being,
tracking the location of the introduction element within the 3D region of the living being based on a reception of the emitted ultrasound signals by the at least one ultrasound receiver,

tracking the location of an introduction element guide which is attached to the ultrasound probe and which is configured to guide the introduction element,
generating an indicator image of the 3D region of the inner part of the living being including an indicator of the tracked location of the introduction element including:
reconstructing an ultrasound image of the 3D region of the inner part of the living being from the acquired ultrasound data, 
registering the pre-interventional 3D image with the ultrasound image, 
indicating a site where the biopsy was performed or where the radiation source was introduced by the introduction element in the indicator image, 
determining a slice of the 3D region of the living being which includes a current location of the introduction element and the tracked location of the introduction element guide, 
wherein the indicator image is a slice image of the determined slice,
wherein the slice image is generated from the registered pre-interventional 3D image or a fused image of the registered pre-interventional 3D image and a currently generated ultrasound image, 
indicating the location of the introduction element in the indicator image, and
controlling a display device to display the indicator image.--
In claim 15, replace the text of the entire claim with the following:
	-- 15.	(Currently Amended)  A non-transitory computer medium carrying a computer program for causing the one or more processors to control an imaging apparatus as defined in claim 16 to carry out the steps of:
emitting ultrasound signals for acquiring ultrasound data of an inner part of a living being by using an ultrasound probe inserted into the living being, wherein the ultrasound probe is a 3D ultrasound probe for acquiring ultrasound data of a 3D region of the living being,

receiving a pre-interventional image of the 3D region of the inner part of the living being,
tracking a current location of an introduction element guide which is attached to the ultrasound probe and configured to guide the introduction element,
generating an indicator image of the 3D region of the inner part of the living being including an indicator of the tracked location of the introduction element including:
reconstructing an ultrasound image of the 3D region of the inner part of the living being from the acquired ultrasound data, 
registering the pre-interventional 3D image with the ultrasound image,
indicating a site where the biopsy was performed or where the radiation source was introduced by the introduction element in the indicator image,
determining a slice of the 3D region of the living being which includes the current location of the introduction element and the tracked location of the introduction element guide,
wherein the indicator image is a slice image of the determined slice,
wherein the slice image is generated from the registered pre-interventional 3D image or a fused image of the registered pre interventional 3D image and a currently generated ultrasound image,
indicating the location of the introduction element in the indicator image, and
controlling a display device to display the indicator image.--


 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon is considered pertinent to applicant’s disclosure, but do not collectively teach or fairly well suggest applicant’s claimed invention. The independent claims 14, 15, and 16 set forth tracking a location of an introduction element based on the receiving of emitted ultrasound signals by at least one ultrasound receiver and tracking a location of an introduction guide element which is attached to the ultrasound probe and configured to guide the introduction element. Applicant’s arguments on the Appeal Brief filed 11/23/2020 are considered persuasive, and as such, in combination with each of the other limitations in the claims, the independent claims and as such the dependent claims are distinguishable over the prior art, and are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M MCDONALD whose telephone number is (571)272-8356.  The examiner can normally be reached on Monday-Thursday, 11am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE M MCDONALD/Examiner, Art Unit 3793               

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793